            Case 1:19-cv-02477-BPG Document 36 Filed 11/19/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


DEBORAH LYNCH                                        *

       Plaintiff,                                    *

       v.                                            *              Civil No.: BPG-19-2477

WALMART, INC.,                                       *

                                                     *
       Defendant
                                                     *

*      *        *     *       *       *      *       *       *      *       *      *       *     *

                                  MEMORANDUM OPINION

       The above-referenced case was referred to the undersigned for all proceedings with the

consent of the parties, pursuant to 28 U.S.C. 636(c) and Local Rule 301.4. (ECF No. 10).

Currently pending are defendant’s Motion for Summary Judgment (“Motion”) (ECF No. 27),

plaintiff’s Opposition to Defendant’s Motion for Summary Judgment (“Opposition”) (ECF No.

32), and defendant’s Reply to Plaintiff’s Opposition to Defendant’s Motion for Summary

Judgment (“Reply”) (ECF No. 33). No hearing is deemed necessary. Loc. R. 105.6. For the

reasons discussed herein, defendant’s Motion for Summary Judgment (ECF No. 27) is DENIED.



I.     BACKGROUND

       In ruling on a motion for summary judgment, this court considers the facts and draws all

reasonable inferences in the light most favorable to the nonmoving party, which is the plaintiff in

this case. Scott v. Harris, 550 U.S. 372, 378 (2007). Plaintiff Deborah Lynch (“plaintiff”)

allegedly sustained personal injuries on July 8, 2016 while at a store owned and operated by
          Case 1:19-cv-02477-BPG Document 36 Filed 11/19/20 Page 2 of 6



defendant Walmart, Inc. (“defendant” or “Walmart”) in Rosedale, Maryland. (Compl., ECF No.

2 at ¶ 3, ¶4). Among other items, plaintiff purchased four half-gallon bottles of iced tea. (ECF

No. 27-2 at 31:4-7). During plaintiff’s check-out process, the Walmart cashier placed the four

bottles of iced tea into a reusable Walmart bag (“the bag”) provided by plaintiff.1 (Id. at 31:6-8).

The cashier picked up the bag by one handle, the one closest to the cashier. (Id. at 35:18-21). As

the cashier picked up the bag, the bag fell over in the direction of plaintiff and one half-gallon iced

tea bottle fell out of the bag and hit plaintiff’s foot. (Id. at 36:6-8). Plaintiff alleges injuries

resulting from this incident. (ECF No. 2 at 2-3).

       On August 2, 2019, plaintiff filed suit against defendant in the Circuit Court of Maryland

for Baltimore County. (Compl., ECF No. 2). Plaintiff states a negligence claim, asserting that

defendant breached its duty of care to her by “failing to act in a reasonably prudent manner as to

not drop any items on [p]laintiff.” (Id. ¶ 6). Plaintiff seeks damages in an amount greater than

$75,000.00. (Id. at 3). On August 27, 2019, defendant filed a Petition for Removal to this court

on the grounds of diversity of citizenship pursuant to 28 U.S.C. § 1332(a). (ECF No. 1). Discovery

closed on April 19, 2020, and thereafter, the pending Motion and related pleadings were filed.



II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine



1 Plaintiff, at her deposition, could not recall how many of the iced tea bottles the cashier placed
in the bag. She testified: “I want to say all four [bottles of iced tea were in the bag] because [the
cashier] was in the process of giving me the bag and she wouldn’t give me the bag if [there] was
only one bottle” because “the bag holds a lot more [than one bottle].” (ECF No. 27-2 at 38:10-
15). As defendants acknowledge, however, the facts when viewed in the light most favorable to
plaintiff as required in this procedural posture establish that the cashier bagged four bottles of
iced tea into the bag. (ECF No. 27-1 at 6).
                                                  2
         Case 1:19-cv-02477-BPG Document 36 Filed 11/19/20 Page 3 of 6



dispute remains “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is properly

considered “material” only if it might affect the outcome of the case under the governing law. Id.

The party moving for summary judgment has the burden of demonstrating the absence of any

genuine issue of material fact. Fed. R. Civ. P. 56(a); Pulliam Inv. Co., Inc. v. Cameo Props., 810

F.2d 1282, 1286 (4th Cir. 1987). On those issues for which the non-moving party will have the

burden of proof, however, it is his or her responsibility to oppose the motion for summary judgment

with affidavits or other admissible evidence specified in Federal Rule of Civil Procedure 56. Fed.

R. Civ. P. 56(c); Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315-16 (4th Cir. 1993). If a party

fails to make a showing sufficient to establish the existence of an essential element on which that

party will bear the burden of proof at trial, summary judgment is proper. Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986).

       When reviewing a motion for summary judgment, the court does not evaluate whether the

evidence favors the moving or non-moving party, but considers whether a fair-minded jury could

return a verdict for the non-moving party on the evidence presented. Anderson, 477 U.S. at 252.

In undertaking this inquiry, the court views all facts and makes all reasonable inferences in the

light most favorable to the non-moving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). The non-moving party, however, may not rest on its pleadings,

but must show that specific, material facts exist to create a genuine, triable issue. Celotex, 477

U.S. at 324. A “scintilla” of evidence in favor of the non-moving party, however, is insufficient

to prevent an award of summary judgment.            Anderson, 477 U.S. at 252.     Further, “mere

speculation” by the non-moving party or the “building of one inference upon another” cannot

create a genuine issue of material fact. Cox v. Cnty. of Prince William, 249 F.3d 295, 299-300



                                                3
          Case 1:19-cv-02477-BPG Document 36 Filed 11/19/20 Page 4 of 6



(4th Cir. 2001). Summary judgment should be denied only where a court concludes that a

reasonable jury could find in favor of the non-moving party. Anderson, 477 U.S. at 252.



III.   DISCUSSION

       Defendant moves for summary judgment, stating that plaintiff cannot establish a prima

facie case of negligence because plaintiff failed to offer evidence that defendant breached its duty

of care to plaintiff. (ECF No. 27-1 at 5-8). To assert a claim of negligence in Maryland, plaintiff

must prove that: (1) the defendant was under a duty to protect plaintiff from injury, (2) the

defendant breached that duty, (3) plaintiff suffered actual injury or loss, and (4) the injury or loss

proximately resulted from defendant’s breach of duty.2 100 Inv. Ltd. P’ship v. Columbia Town

Ctr. Title Co., 430 Md. 197, 212-13, 60 A.3d 1, 10 (2013). As a customer in a store maintained

by defendant, plaintiff was a business invitee to whom defendant owed a duty to “use reasonable

and ordinary care to keep the premises safe . . . and to protect [her] from injury caused by an

unreasonable risk that [she], exercising ordinary care for [her] own safety, [would] not discover.”

Henley v. Prince George’s Cnty., 305 Md. 320, 339, 503 A.2d 1333, 1343 (1986).                  “[N]o

presumption of negligence on the part of the proprietor,” however, “arises merely from a showing

that an injury was sustained in his store.” Garner v. Supervalu, Inc., 396 Fed. App’x 27, 29 (4th

Cir. 2010). Although Maryland courts have emphasized that a store operator is “not an insurer of

the safety of his customers,” Moulden v. Greenbelt Consumer Servs., Inc., 239 Md. 229, 232, 210

A.2d 724, 725 (1965), store operators owe their patrons a “duty of reasonable care for the



2Because the court’s jurisdiction over this matter is based on diversity of citizenship, the court
must apply Maryland law to issues of substantive law. See Erie R.R. Co. v. Tompkins, 304 U.S.
64, 78 (1938); Wells v. Liddy, 186 F.3d 505, 527-28 (4th Cir. 1999) (“As a court sitting in
diversity, we have an obligation to interpret the law in accordance with the Court of Appeals of
Maryland, or where the law is unclear, as it appears that the Court of Appeals would rule.”).
                                                  4
          Case 1:19-cv-02477-BPG Document 36 Filed 11/19/20 Page 5 of 6



protection of the business invitee.” Tucker v. KFC Nat. Mgmt. Co., 689 F. Supp. 560, 562 (D.

Md. 1988), aff’d 872 F.2d 419 (4th Cir. 1989).

       Plaintiff argues that defendant’s cashier acted negligently by bagging four half-gallon

bottles of iced tea in a single reusable bag and picking up the bag by one handle. (ECF No. 32-1

at 10-14).3   Defendant maintains that no evidence exists to indicate that the bag was unable to

withstand the weight of the four half-gallon bottles of iced tea or that the bag would fall over if

lifted by one handle, and therefore, no genuine issue of material fact exists as to whether defendant

breached its duty of care to plaintiff. (ECF No. 27-1 at 6). Contrary to defendant’s position, there

is clearly evidence in the record from which a juror could conclude that the cashier acted

unreasonably when she put four half-gallon bottles of iced tea in one bag and then picked up the

bag by one handle and handed it to plaintiff. As a result, there remains a factual dispute to be

resolved by a jury as to whether defendant breached its duty of reasonable care to protect plaintiff

from injury. See Tucker, 689 F. Supp. at 562.

       The parties offer additional arguments which the undersigned concludes, in light of the

rulings herein, to be either unpersuasive or of no consequence. First, the parties discuss whether

the defendant’s cashier used the “material loop” to secure the bag to the turnstile while bagging

the half-gallon bottles of iced tea. (ECF No. 32-1 at 13-15; ECF No. 33 at 10-13). Given that the

parties do not dispute that the bottle fell out of the bag as the cashier was handing the bag to

plaintiff, and after the bag was removed from the turnstile, this issue does not appear to have any

bearing on the alleged breach which caused the accident. Further, plaintiff argues that the doctrine

of res ipsa loquitor applies in this case. (ECF No. 32-1 at 16-20). As noted by plaintiff, a plaintiff’s



3Plaintiff also alleged in her complaint that defendant breached its duty of care by failing to
properly train its employees. (ECF No. 2 at 2). There is no evidence to support this claim on the
present record.
                                                   5
          Case 1:19-cv-02477-BPG Document 36 Filed 11/19/20 Page 6 of 6



reliance on this doctrine “is generally necessitated . . . by the fact that direct evidence of negligence

is either lacking or solely in the hands of the defendant.” Dover Elevator Co. v. Swann, 334 Md.

231, 237, 638 A.2d 762, 765 (1994). Given that the facts pertaining to the alleged negligent acts

here are known to both parties, it does not appear that a res ipsa loquitor theory is

applicable. Finally, defendant’s arguments that plaintiff assumed the risk of the injury here

because she supplied her own bag, notably a Walmart bag, or that she was contributorily negligent

for failing to take the bag from the cashier as she handed it to her, (ECF No. 27-1 at 9-11) are

wholly without merit, let alone sufficient to warrant summary judgment for the defendant. Indeed,

on this record there appears to be no facts to support such a theory.



IV.     CONCLUSION

        For the foregoing reasons, defendant’s Motion for Summary Judgment (ECF No. 27) is

DENIED. A separate order will be issued.



November 19, 2020                                              /s/
                                                        Beth P. Gesner
                                                        Chief United States Magistrate Judge




                                                   6
